Exhibit 10.2
SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Seventh
Amendment") is made and entered into as of the 28th day February, 2007, by and
among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK,
INC., a Colorado corporation and WMCK ACQUISITION CORP., a Delaware corporation
(collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation
(the "Guarantor") and WELLS FARGO BANK, National Association, as Lender and L/C
Issuer and as the administrative and collateral agent for the Lenders and L/C
Issuer (herein in such capacity called the "Agent Bank" and, together with the
Lenders and L/C Issuer, collectively referred to as the "Banks").


R_E_C_I_T_A_L_S:
WHEREAS:
 
A.  Borrowers, Guarantor and Banks entered into an Amended and Restated Credit
Agreement dated as of April 21, 2000, as amended by First Amendment to Amended
and Restated Credit Agreement dated as of August 22, 2001, by Second Amendment
to Amended and Restated Credit Agreement dated as of August 28, 2002, by Third
Amendment to Amended and Restated Credit Agreement dated as of October 27, 2004,
by Fourth Amendment to Amended and Restated Credit Agreement dated as of
September 23, 2005, by Fifth Amendment to Amended and Restated Credit dated as
of December 6, 2005, and by Sixth Amendment to Amended and Restated Credit
Agreement dated as of October 31, 2006 (collectively, the "Existing Credit
Agreement").
 
B.  For the purpose of this Seventh Amendment, all capitalized words and terms
not otherwise defined herein shall have the respective meanings and be construed
herein as provided in Section 1.01 of the Existing Credit Agreement and any
reference to a provision of the Existing Credit Agreement shall be deemed to
incorporate that provision as a part hereof, in the same manner and with the
same effect as if the same were fully set forth herein.
 
C.  Borrowers desire to further amend the Existing Credit Agreement for the
purpose of extending the Maturity Date from December 31, 2007 to December 31,
2008.
 
D.  Lender is willing to amend the Existing Credit Agreement for the purposes
described hereinabove, subject to the terms and conditions which are hereinafter
set forth.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree to the amendments and modifications to the Existing
Credit Agreement in each instance effective as of the Seventh Amendment
Effective Date, as specifically hereinafter provided as follows:
 
1.  Definitions. Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions. Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
    
    "Credit Agreement" shall mean the Existing Credit Agreement as amended by
the Seventh Amendment, together with all Schedules, Exhibits and other
attachments thereto, as it may be further amended, modified, extended, renewed
or restated from time to time.
    
    "Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the Seventh Amendment.
 
    "Maturity Date" shall mean December 31, 2008.
 
    "Seventh Amendment" shall mean the Seventh Amendment to Amended and Restated
Credit Agreement.
    
    "Seventh Amendment Effective Date" shall mean February 28, 2007, subject to
the occurrence of each of the conditions precedent set forth in Paragraph 3 of
the Seventh Amendment.
 
2.  Extension of Maturity Date. As of the Seventh Amendment Effective Date, the
definition of "Maturity Date" shall be and is hereby modified as set forth in
the definition of Maturity Date contained in the Seventh Amendment.
 
3.  Conditions Precedent to Seventh Amendment Effective Date. The occurrence of
the Seventh Amendment Effective Date is subject to Agent Bank having received
the following documents and payments, in each case in a form and substance
reasonably satisfactory to Agent Bank, and the occurrence of each other
condition precedent set forth below on or before February 28, 2007:
 
    a.  Due execution by Borrowers, Guarantor and Agent Bank of three (3)
duplicate originals of this Seventh Amendment;
 
    b.  Reimbursement to Agent Bank by Borrowers for all reasonable fees and
out-of-pocket expenses incurred by Agent Bank in connection with the Seventh
Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
Seventh Amendment Effective Date; and
    c.  Such other documents, instruments or conditions as may be reasonably
required by Lenders.

--------------------------------------------------------------------------------


   
 
4.  Representations of Borrowers. Borrowers hereby represent to the Banks that:
 
    a.  The representations and warranties contained in Article IV of the
Existing Credit Agreement and contained in each of the other Loan Documents
(other than representations and warranties which expressly speak only as of a
different date, which shall be true and correct in all material respects as of
such date) are true and correct on and as of the Seventh Amendment Effective
Date in all material respects as though such representations and warranties had
been made on and as of the Seventh Amendment Effective Date, except to the
extent that such representations and warranties are not true and correct as a
result of a change which is permitted by the Credit Agreement or by any other
Loan Document or which has been otherwise consented to by Agent Bank;
 
    b.     Since the date of the most recent financial statements referred to in
Section 5.08 of the Existing Credit Agreement, no Material Adverse Change has
occurred and no event or circumstance which could reasonably be expected to
result in a Material Adverse Change or Material Adverse Effect has occurred;
 
    c.  No event has occurred and is continuing which constitutes a Default or
Event of Default under the terms of the Credit Agreement; and
 
    d.  The execution, delivery and performance of this Seventh Amendment has
been duly authorized by all necessary action of Borrowers and Guarantor and this
Seventh Amendment constitutes a valid, binding and enforceable obligation of
Borrowers and Guarantor.
 
5.  Consent to Seventh Amendment and Affirmation and Ratification of Guaranty.
Guarantor joins in the execution of this Seventh Amendment for the purpose of
evidencing its consent to the terms, covenants, provisions and conditions herein
contained and contained in the Existing Credit Agreement. Guarantor further
joins in the execution of this Seventh Amendment for the purpose of ratifying
and affirming its obligations under the Continuing Guaranty for the guaranty of
the full and prompt payment and performance of all Indebtedness and Obligations
under the Credit Facility, as modified and amended under this Seventh Amendment.
 
6.  Incorporation by Reference. This Seventh Amendment shall be and is hereby
incorporated in and forms a part of the Existing Credit Agreement.
 
 

--------------------------------------------------------------------------------


 
7.  Governing Law. This Seventh Amendment to Credit Agreement shall be governed
by the internal laws of the State of Nevada without reference to conflicts of
laws principles.
 
8.  Counterparts. This Seventh Amendment may be executed in any number of
separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument. All such counterparts shall together
constitute one and the same document.
 
9.  Continuance of Terms and Provisions. All of the terms and provisions of the
Existing Credit Agreement shall remain unchanged except as specifically modified
herein.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first above written.



 
BORROWERS:
 
WMCK VENTURE CORP.,
a Delaware corporation
 
 
By /s/ Larry Hannappel     
Larry Hannappel,
President
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
 
 
By /s/ Larry Hannappel     
Larry Hannappel,
President
 
WMCK ACQUISITION
CORP., a Delaware
corporation
 
 
By /s/ Larry Hannappel     
Larry Hannappel,
President
 
 
GUARANTOR:
 
CENTURY CASINOS, INC.,
a Delaware corporation
 
 
By /s/ Larry Hannappel     
Larry Hannappel,
Senior Vice President
 
 
BANKS:
 
WELLS FARGO BANK,
National Association,
Agent Bank, Lender and
L/C Issuer
 
 
By /s/ Greg Rossiter     
Greg Rossiter,
Vice President


